                Case 1:17-cv-03170-LGS Document 117 Filed 03/18/20 Page 1 of 1




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                    MARYBETH ALLEN
Corporation Counsel                                100 CHURCH STREET                                 Senior Counsel
                                                   NEW YORK, NY 10007                         Phone: (212) 356-2662
                                                                                                Fax: (212) 356-3509
                                                                                               mallenk@law.nyc.gov
                                                                           March 18, 2020
      BY ECF
      Honorable Lorna G. Schofield
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                      Re: Britney Alexander, as representative of Hans Alexander v. Police Officer Malik
                          McCloud, et al., 17 CV 3170 (LGS) (DCF)

      Your Honor:

               I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
      of New York, and the attorney assigned to defend Police Officer Malik McCloud, Sergeant John
      Ferrara, Police Officer Randy Henriquez, and Police Officer Michael Nesto in the instant matter.
      Defendants write to inform the Court that the parties have reached a settlement in principle of all
      claims in this action, with the assistance of Magistrate Judge, the Honorable Debra Freeman.
      Defendants therefore respectfully request adjournments, sine die, of all outstanding deadlines
      and appearances, including the trial scheduled to commence on May 4, 2019. Defendants will
      prepare the necessary settlement paperwork and provide it to Plaintiff’s counsel. We will file the
      Stipulation of Dismissal for Your Honor’s review and endorsement, upon its execution by the
      parties.

              Defendants thank the Court for its consideration herein.

                                                                    Respectfully submitted,

                                                                    MaryBeth Allen /s
                                                                    MaryBeth Allen
                                                                    Senior Counsel
                                                                    Special Federal Litigation Division

      cc:    Philip Barber, Esq. (By ECF)
             New York Legal Assistance Group
             7 Hanover Square, 18th Floor
             New York, New York 10004
